Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 
Response to Amendment/Arguments

Claims 7, 28 and 29 have been canceled and 30, 31 added, currently claims 1-6, 8-27, 30 and 31 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

In view of Applicant’s amendment, the 35 USC § 112(a) rejections of claims 1-6 and 8-27 are rejected under 35 U.S.C. 112(a) have been withdrawn.

Applicant’s arguments on pages 9 and 10 regarding claims 1, 30 and 31 are directed to new limitations and are addressed the updated rejections below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 13, 14, 16-19, 24 and 26 are rejected 35 U.S.C. 103 as being unpatentable over Peng et al. (“Learning face recognition from limited training data using deep neural networks,” 3rd International Conference on Pattern Recognition, Dec. 4-8, 2016; presented on 12/6/2016), Chen et al. (US 2017/0041507) and Kameyama (US 2006/0158704).

Regarding claim 1, Peng discloses a system for processing images [Fig. 1] comprising:
a main neural network,
[Fig. 1 (“Recognition network”) and Sect. III.B]
at least one preprocessing neural network, upstream of the main neural network, configured to carry out before processing by the main neural network the generation of the parameter values for at least one parametric (and nonlinear) transformation f (chosen among: gamma correction of the pixels, local-contrast correction, color correction, correction of the gamma of the image, modification of the local contrast, reduction of noise and/or reduction of compression artifacts), this transformation being differentiable with respect to its parameters and applied to only) a part of the pixels of the image and being of the form p' = f (V(p), Θ) where p is a processed pixel of the original image or of a decomposition of this image, p' the pixel of the transformed image or of its decomposition, V(p) is a neighborhood of the pixel p not encompassing the whole image, and Θ a vector of parameters,

the preprocessing neural network having at least part of its learning which is performed simultaneously with that of the main neural network
[Sect. III.C., the second paragraph]

	Peng does not expressly disclose the following, which is taught by Chen and Kameyama:
(that the transformation f) is non-linear and is chosen among: gamma correction of the pixels, local-contrast correction, color correction, correction of the gamma of the image, modification of the local contrast, reduction of noise and/or reduction of compression artifacts
[Chen: Figs. 4, 5 and paragraphs 46 (“At 402, a plurality of color correction parameters 125 are adjusted”), 47 (“…At 501, input color…values Cin…are color corrected using the current values of the color correction parameters 125 to obtain post-correction input color values”), 50 (“In one embodiment, a Shepard interpolation can be used to perform color correction”).  Note that equation 9 in paragraph 51 is a parametric color correction function that is non-linear and differentiable. It has the form p' = f (V(p), Θ), with Θ = {wi} and V(p) consists of the pixel p itself.  Note further that the applied teaching is to preprocess an image using a nonlinear, differentiable parametric function for color correction.  Using a 
(that the transformation is) applied to only a part of the pixels of the image
[Kameyama: Fig. 2 and paragraphs 99 (“…the face image portion…can be subjected to a color correction in such a manner that the face image portion (skin-tone color) will take on the ideal skin tone”), 137 (“…the color correction is applied only to the face image portion in the original image based upon Equation (7)”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Peng with the teaching of Chen as set forth above.  The reasons for doing so at least would have been to address the issues Chen discussed in paragraph 4, as well as to have the desired portion of the image (such as the face) to take on the ideal tone, as Kameyama indicated in paragraph 99.

Regarding claims 2-4, 6, 8, 13, 14, 16-19, 24 and 26 the combined invention further discloses:
(Claim 2) the transformation f leaving the pixels spatially invariant on the image.
(Claim 3) the preprocessing network being designed to carry out a modification from pixel to pixel.
(Claim 4) the preprocessing network being configured to apply a local operator

(Claim 6) the preprocessing neural network comprising one or more convolution layers and/or one or more fully connected layers, one or more convolution layers, or one or more fully connected layers
[Peng: Fig. 2]
(Claim 7) the preprocessing neural network being configured to carry out a nonlinear transformation
[Per the analysis of claim 1 above, especially the teaching of Chen]
(Claim 8) the preprocessing neural network being configured to apply a colorimetric transformation
[Chen: Fig. 3 and paragraph 39 (“…the input color value Cin can be transformed from the color space of the color reference image to a non-linear color space--for example, a CIE L*a*b* color space”)]
(Claim 13) the main neural network and the preprocessing neural network being trained to perform a biometric classification, recognition or detection
[Per the analysis of claim 1.  See especially, Fig. 1 (“Face Identity”) of Peng]
(Claim 14) Method of learning of the main and preprocessing neural networks of a system according to Claim 1, in which at least part of the learning of the preprocessing neural network is performed simultaneously with the training of the main neural network
[Per the analysis of claim 1, especially Sect. III.C., the second paragraph of Peng
(Claim 16) Method for processing images, in which the images are processed by a system according to Claim 1
[Per the analysis of claim 1]
(Claim 17) Method of biometric identification, comprising the step consisting in generating with the main neural network of a system according to Claim 1 an item of information relating to the identification of an individual by the system
[Per the analysis of claim 1.  See especially, Fig. 1 (“Face Identity”) of Peng]
(Claim 18) said main neural network being convolution-based.
(Claim 19) said at least one preprocessing neural network being convolution-based.
[Per the analysis of claim 1]
(Claim 24) the preprocessing network being designed to carry out a modification from pixel to pixel to perform a color, hue or gamma correction or a noise thresholding operation
[Chen: per the analysis of claim 1 above]
(Claim 26) the main neural network and the preprocessing neural network being trained to perform a biometric classification, recognition or detection of faces
[Per the analyses of claim 13 (parent claim).  See especially, Fig. 1 (“Face Identity”) of Peng]

>>><<<
Claims 5, 15, 20, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Peng et al. (“Learning face recognition from limited training data s applied to claims 1-4, 6, 8, 13, 14, 16-19, 24 and 26 above, and further in view of  Charkarabarti et al. (“A Neural Approach to Blind Motion Deblurring,” ECCV 2016, Vol. 9907, Oct. 8-16, 2016—From the IDS).

Regarding claim 5, the combined invention of Peng, Chen and Kameyama discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Charkarabarti:
apply an operator in the frequency space after transform of the image
[Fig. 1 and Sect. 2, especially the portion before Sect. 2.1.  Note that the deblurring, which improves sharpness, is applied in the frequency domain after Fourier transform has been applied to the image]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the training approach of Charkarabarti.  The reasons for doing so at least would have been to be able to deblur images with accuracy and robustness and allow for faster implementation, as Charkarabarti indicates in the abstract.

Regarding claim 15, the combined invention of Peng , Chen and Kameyama discloses all limitations of its parent claim 14 but not expressly the following, which is taught by Charkarabarti:
the learning is performed with the aid of a base of altered images and by imposing a constraint on the direction in which the learning evolves in such a way as to seek to minimize a cost function representative of the correction made by the preprocessing neural network
[Sect. 2.3, especially the 1st paragraph (altering images for training) and the last paragraph (minimizing a loss function in the gradient descent direction)]

Regarding claims 20 and 21, the combined invention of Peng, Cheng, Kameyama and Charkarabarti discloses all limitations of its parent claim 5 and Charkarabarti further discloses:
(Claim 20) the preprocessing network being configured to apply an operator in the frequency space after transform of the image to reduce analog or digital noise
[Fig. 1 and Sect. 2, especially the portion before Sect. 2.1.  Note that the equation 1 includes a noise term]
(Claim 21) the preprocessing network being configured to apply an operator in the frequency space after transform of the image to perform a reduction of compression artifacts, an improvement in the sharpness of the image, in the clarity or in the contrast, or to carry out a filtering such as histogram equalization, the correction of a dynamic swing of the image, the deletion of patterns of digital watermark type, the frequency correction, or the cleaning of the image


Regarding claim 27, it is similarly analyzed and rejected as per the analysis of its parent claim 15 and the additional disclosure of Charkarabarti:
the learning is performed with the aid of a base of noisy images
[Section 2.3,the first paragraph]

>>><<<
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (“Learning face recognition from limited training data using deep neural networks,” 3rd International Conference on Pattern Recognition, Dec. 4-8, 2016; presented on 12/6/2016), Chen et al. (US 2017/0041507) and Kameyama (US 2006/0158704) as applied to claims 1-4, 6, 8, 13, 14, 16-19, 24 and 26 above, and further in view of  Clarke et al. (US 5,576,548).

Regarding claim 9, the combined invention of Peng, Chen and Kameyama discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Clarke:
comprising an input operator making it possible to apply an input transformation to starting images so as to generate on the basis of the starting images, 
[Fig. 1 (especially refs. 22-26) and col. 4, lines 8-18 (“… decomposition means 22…decomposing the nuclear image based on multichannel wavelet transform to produce different subimages which isolate the signal of the image from noise…
Selecting means 26 selects the dominant subimages from the M-channel subimages 24 based on frequency and scale (resolution)”). Note that refs. 22-26 in combination are considered an input operator]
the preprocessing neural network being configured to act on these data,
[Fig. 1 (esp. ref. 28); col. 4, lines 22-24 (“…restoration means 28 which restores the selected dominant subimages using a neural network”); col. 7, lines 9-10 (“The wavelet-based neural network 28 itself removes the noise while restoring the image”).  Note that 28 is a preprocessing neural network.  (Note further that the use of a type of neural network that is a convolutional neural network is disclosed by Peng)]
the system comprising an output operator designed to restore, by an output transformation inverse to the input transformation, the data processed by the preprocessing neural network in a processing space of the starting images and thus to generate corrected images which are processed by the main neural network
[Fig. 1 (esp. ref. 30); col. 4, lines 26-29 (“…Reconstructing means 32 reconstructs the multiple subimages based on wavelet transformation producing a high resolution nuclear image that improves image contrast or the ability to 

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Clarke as set forth above.  The reasons for doing so at least would have been that it provides 3for image restoration that is computationally more efficient and provides an improved basis for noise removal, as Clarke indicates in col. 2, lines 37-39.

Regarding claims 10 and 11, Clarke further discloses:
(Claim 10) the input operator being configured to apply a wavelet transform and the output operator an inverse transform
	[Per the analysis of claim 9 above.  See, especially, Fig. 1, refs. 22 and 30]
(Claim 11) the preprocessing neural network being configured to act on image compression artifacts and on the sharpness of the image
[Col. 4, lines 22-29 (“…restoration means 28 which restores the selected dominant subimages using a neural network…Reconstructing means 32 reconstructs the multiple subimages based on wavelet transformation producing a high resolution nuclear image that improves image contrast or the ability to detect the signal of interest”) and col. 7, lines 9-10 (“The wavelet-based neural network 28 itself removes the noise while restoring the image”)]


Claims 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (“Learning face recognition from limited training data using deep neural networks,” 3rd International Conference on Pattern Recognition, Dec. 4-8, 2016; presented on 12/6/2016), Chen et al. (US 2017/0041507) and Kameyama (US 2006/0158704) as applied to claims 1-4, 6, 8, 13, 14, 16-19, 24 and 26 above, and further in view of Xu et al. (US 2018/0061059).

Regarding claim 12, the combined invention of Peng and Chen discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Xu:
the preprocessing neural network being configured to generate a set of vectors corresponding to a low-resolution map, the system comprising an operator configured to generate by interpolation a set of vectors corresponding to a higher-resolution map
[Fig. 3  and paragraph 67 (“…a pixel-wise prediction layer (not shown) may be added to CNN model 10…The pixel-wise prediction layer converts a coarse output feature map (e.g., a feature vector) of convolutional neural network 24 to a dense (e.g., providing more information of each pixel) predicted pixel-wise 2D label map 32 of middle image 26…Various functions may be used to implement the pixel-wise prediction layer, such as…bilinear…interpolation”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the 

Regarding claims 22, 23 and 29, Xu further discloses:
(Claim 22) the system comprising an operator configured to generate by bilinear interpolation a set of vectors corresponding to a higher-resolution map
[Fig. 3  and paragraph 67 (“…The pixel-wise prediction layer converts a coarse output feature map…to a dense…predicted pixel-wise 2D label map 32 of middle image 26…Various functions may be used to implement the pixel-wise prediction layer, such as…bilinear…interpolation”)]
(Claim 23) said set of vectors corresponding to a higher-resolution map having the same resolution as the starting images
[Fig. 3 (especially refs. 26 and 32) and paragraph 67 (“…predicted pixel-wise 2D label map 32 of middle image 26”).  Note that label map 32 and the middle image 26 have the same resolution]

>>><<<
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (“Learning face recognition from limited training data using deep neural networks,” 3rd International Conference on Pattern Recognition, Dec. 4-8, 2016; presented on 12/6/2016), Chen et al. (US 2017/0041507) and Kameyama (US 2006/0158704) as applied to claims 1-4, 6, 8, 13, 14, 16-19, 24 and 26 above, and further in view of Zhang et al. (US 2017/0185871).

Regarding claim 25, the combined invention of Peng, Chen and Kameyama discloses all limitations of its parent claim 4 but not expressly the following, which is taught by Zhang:
the preprocessing network being configured to apply a local operator for managing local blur or contrast
[Figs. 3, 4 and paragraphs 8 (“…the neural network including an input for receiving input image data and providing processed output…includes input image data that has been adjusted for at least one image quality attribute”), 9 (“The neural network may include a convolutional neural network…The at least one image quality attribute may include…contrast enhancement, sharpness”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Zhang as set forth above. The reasons for doing so at least would have been to provide flexible techniques for changing image quality attributes such as enhanced contrast or sharpness, as Zhang indicates in paragraphs 8 and 9.

>>><<<
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (“Learning face recognition from limited training data using deep neural networks,” 3rd International Conference on Pattern Recognition, Dec. 4-8, 2016; presented on 12/6/2016) and Milanfar et al. (US 10,083,499).

Regarding claim 30, Peng discloses a system for processing images [Fig. 1] comprising:
a main neural network,
[Fig. 1 (“Recognition network”) and Sect. III.B]
at least one preprocessing neural network, upstream of the main neural network, configured to carry out before processing by the main neural network the generation of the parameter values for at least one parametric (and nonlinear) transformation f (chosen among: gamma correction of the pixels, local-contrast correction, correction of the gamma of the image, modification of the local contrast and/or reduction of compression artifacts), this transformation being differentiable with respect to its parameters and applied to at least part of the pixels of the image and being of the form p' = f (V(p), Θ) where p is a processed pixel of the original image or of a decomposition of this image, p' the pixel of the transformed image or of its decomposition, V(p) is a neighborhood of the pixel p not encompassing the whole image, and Θ a vector of parameters,
[Figs. 1 (“Alignment Network”), 2 and Sect. III.A.  Note that equation 1 is a differentiable transformation with 6 parameters with a neighborhood V(p) consisting of pixel p itself.  Note further that the transformation being non-linear and is selected from the recited list is taught by Milanfar; see the analysis below]
the preprocessing neural network having at least part of its learning which is performed simultaneously with that of the main neural network
[Sect. III.C., the second paragraph]

	Peng does not expressly disclose the following, which is taught by Milanfar:
(that the transformation f) is non-linear and is chosen among: gamma correction of the pixels, local-contrast correction, correction of the gamma of the image, modification of the local contrast and/or reduction of compression artifacts
[Figs. 3A-3F, 4 (especially 408), 5, 6 and Col. 2, lines 58-65 (“…FIGS. 3A, 3C and 3E show, respectively, a luma component (Y), a blue-difference chroma component (Cb) and a red-difference chroma component (Cr) of a noisy input image. FIGS. 3B, 3D and 3F show, respectively, the luma component, the Cb component and the Cr component after the noisy input image is cleaned”); Col. 4, lines 9-42 (“…filter 408 filters the CbCr component 418 to reduce compression artifacts in the CbCr component…filter 408 can be expressed mathematically as…EQN (1)… where CbCr(s, t) are samples of the CbCr component 418, W(s, t) are the filter coefficients, and CbCr(i, j)C are samples of the cleaned CbCr components 422…coefficients W(s, t) can be expressed mathematically as…EQN (2)…tuning parameters sigma1 and sigma2 reflect different weights for different locations and different pixel values”).  Note that EQN 1 is nonlinear and differentiable]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Peng with the teaching of Milanfar as set forth above.  The reasons for doing so at least would have because compression artifacts may be distracting to viewers, as Milanfar indicated in Col. 1, lines 12-15.

>>><<<
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (“Learning face recognition from limited training data using deep neural networks,” 3rd International Conference on Pattern Recognition, Dec. 4-8, 2016; presented on 12/6/2016) and Choe (US 2004/0013298).

Regarding claim 31, Peng discloses a system for processing images [Fig. 1] comprising:
a main neural network,
[Fig. 1 (“Recognition network”) and Sect. III.B]
at least one preprocessing neural network, upstream of the main neural network, configured to carry out before processing by the main neural network the generation of the parameter values for at least one parametric (and nonlinear) transformation f, (the transformation being a color correction), this transformation being differentiable with respect to its parameters and applied to at least part of the pixels of the image and being of the form p' = f (V(p), Θ) where p is a processed pixel of the original image or of a decomposition of this image, p' the pixel of the transformed image or of its decomposition, V(p) is a neighborhood of the pixel p not encompassing the whole image, and Θ a vector of parameters,
[Figs. 1 (“Alignment Network”), 2 and Sect. III.A. Note that equation 1 is a differentiable transformation with 6 parameters with a neighborhood V(p) consisting of pixel p itself]
the preprocessing neural network having at least part of its learning which is performed simultaneously with that of the main neural network
[Sect. III.C., the second paragraph]

	Peng does not expressly disclose the following, which is taught by Choe:
(that the transformation f) is a nonlinear color correction;
the preprocessing neural network being configured to exaggerate the saturation of the colors
[Figs. 2-4 and paragraphs 89 (“…unit 203 or 302 determines a saturation enhancement function…shown in Equation (10).  So=F(Si)”), 90 (“…F is a function deriving an output saturation So, which is enhanced from the input saturation Si of each pixel by a certain amount…shown in FIG. 4…the amount by which the saturation of each pixel is increased is small in a low saturation region and is large in a high saturation region”), 91 (“…first color converter 204 or 303 obtains H, S, and V values from the R, G, and B values of an input pixel”), 92 (“…a second color converter 205 or 304 converts H, S, and V values having the enhanced saturation value So into R, G, and B values”), 98 (…So = F(Si) = (a + 1) Si2 / (a + Si2)), 99 (“…FIG. 4 is a graph showing the characteristics of input and output data obtained by using Method 1 in a saturation enhancement unit shown in FIG. 3”).  Note that F(S) as defined in eq. 17 is non-linear and differentiable.  Note further that Fig. 4 shows that the saturation is enhanced (i.e., exaggerated”)]



Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Champlin et al. (US 2016/0350914)—[Paragraph 101 (“…Gamma correction is defined by the following non-linear transform in equation 8”), 102 (“…The augmented red, green, blue, and adaptive gray channel/component images are generated by equation 9 respectively”)]
Cook et al. (US 2014/0002872)—[Paragraphs 45 (“…Gamma correction is an exponential function typically in the form shown in Equation 2 below: Vout=AVinγ”), 46 (“Where Vout is output, Vin is input, A is a constant and γ is the gamma exponential correction factor”)]
Umeda et al. (US 2010/0303351)—[Paragraphs 78, 79 (“…a saturation enhancement coefficient E represented by the formula below is calculated…E=(Y'/Y)*α+ß … where E is always 1.0 or more”), 80, 81 (“…saturation correction of the target grid point is performed according to the formula … Cb'=Cb*E   Cr'=Cr*E”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 18, 2021